Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 2, 1975, convicting him of operating a motor vehicle under the influence of alcohol, as a felony (two counts), and imposing sentence. Judgment modified as to the sentence, on the law, by vacating the fine and the alternative jail sentence imposed under the first count of the indictment. As so modified, judgment affirmed. A proper sentence upon conviction of operating a motor vehicle under the influence of alcohol is one which complies with the penalty provisions of the Penal Law (see Penal Law, § 55.00; People v Messinger, 35 NY2d 987, affg 43 AD2d 15; People v Hicks, 51 AD2d 751). Section 80.00 of the Penal Law does not authorize the imposition of a fine under the facts of the instant case. The other arguments raised by the defendant have been considered and found to be without merit. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Hawkins, JJ., concur.